Citation Nr: 0616271	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-44 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 until 
October 1970.  He was awarded the Purple Heart Medal.
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
PTSD has been productive of complaints of depression, 
flashbacks, distrust of people, startle response, nightmares, 
and impaired sleep; objectively, the veteran had normal 
thought process, no panic attacks, and no deficits in 
comprehension, memory, intelligence, or judgment, with a 
Global Assessment of Functioning (GAF) score of 70 upon VA 
examination.  

2.  Bilateral hearing loss disability is manifested by an 
average puretone threshold of no greater than 41 decibels, 
with speech recognition of no less than 90 percent, (Level II 
hearing loss) in the right ear; and, an average puretone 
threshold of no greater than 43 decibels, with speech 
recognition of no less than 88 percent, (Level II hearing 
loss) in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.102, 3.159, 4.85, Diagnostic Code 6100 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Here the veteran is appealing the initial rating assignment 
as to his PTSD and bilateral hearing loss disabilities.  In 
this regard, because the August 2003 rating decision granted 
the veteran's claims of entitlement to service connection, 
such claims are now substantiated.  His filing of a notice of 
disagreement as to the August 2003 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignments here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for rating PTSD and hearing 
loss (38 C.F.R. § 4.85, DC 6100; 38 C.F.R. § 4.130, DC 9411), 
and included a description of the rating formulas for all 
possible schedular ratings under these diagnostic codes.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the evaluations that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disabilities at issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Also, a post-service 
private treatment report is of record.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed the veteran's 
statements and medical records, and concludes that he has not 
identified further evidence not already of record.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  

I.  Increased rating- PTSD

Legal criteria

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).  

VA's Schedule for rating mental disorders reads, in pertinent 
part, as follows:

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 
to 80 indicates the examinee has, if at all, symptoms that 
are transient or expectable reactions to psychosocial 
stressors but no more than slight impairment in social, 
occupational or school functioning.  A GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 indicates the examinee has serious 
symptoms or a serious impairment in social, occupational, or 
school functioning.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994).

Analysis

The Board has reviewed the evidence of record and finds that 
the veteran's disability picture is consistent with the 
presently assigned 30 percent evaluation and that a higher 
rating is not warranted, as discussed below.

In the present case, there is no evidence of any 
disorientation.  Rather, a December 2004 nurse's entry and a 
September 2004 VA treatment report noted that the veteran was 
alert, oriented, and pleasant.  Additionally, the veteran did 
not display circumstantial, circumlocutory, or stereotyped 
speech.  Instead, the VA examiner, in August 2003, stated the 
veteran did not have impairment in thought process or 
communication.  Further, in a December 2004 nurse's entry, 
the nurse practitioner stated that the veteran's speech was 
fluent.

There is also no evidence in the record that the veteran 
suffers from panic attacks, nor is there a demonstration of 
short- or long-term memory impairment.  The veteran 
complained of some memory difficulties during the 
psychological evaluation noted previously.  However, in 
August 2003 the examiner stated the veteran's memory of 
recent and remote events is intact.  

The veteran also did not demonstrate impaired judgment.  At 
the above VA examination and psychological evaluation, he 
denied a history of psychiatric care or hospitalizations.  No 
impairment of abstract thinking was indicated.  Further, 
there is no history of either suicidal or homicidal ideation.  
Rather, the veteran has repeatedly denied suicidal and 
homicidal ideation. 

The competent evidence also fails to establish any delusions 
or hallucinations.  In this regard, upon examination in 
August 2003, the veteran reported no delusions or 
hallucinations.  Additionally, there was no evidence of 
loosening of associations, flight of ideas, or disorganized 
thinking.  In fact, the staff psychologist who examined the 
veteran in September 2003 did not find him to have a sense of 
foreshortened future. 

The veteran also displayed impulse control.  During his VA 
examination, he reported no loss of impulse control.  The 
report also showed that he was oriented to person, place, and 
time.  

The Board determines that the symptomatology described above 
is appropriately accounted for by the 30 percent rating 
presently in effect.  Indeed, the record does not demonstrate 
occupational or social impairment consistent with the next-
higher 50 percent evaluation.  For example, although the 
veteran has displayed disturbances in mood, he has had little 
difficulty in establishing effective work relationships.  The 
report of VA examination in August 2003 noted that the 
veteran availed himself of the GI bill to go to barber school 
following separation from the military.  Next, the veteran 
moved on to become a truck driver.  In a September 2003 
psychological evaluation, the veteran stated that he has 
worked 8 years for his current employer as a truck driver.  
The above evidence demonstrates that the veteran has had a 
long history of stable employment.  

Based on all of the foregoing, the Board finds that the 
veteran's disability picture is not more closely approximated 
by the next-higher 50 percent rating under Diagnostic Code 
9411.  Indeed, upon VA examination in August 2003, the 
examiner expressed that the veteran's PTSD symptoms are 
"fairly mild in nature."  In so finding that the 30 percent 
rating most closely approximates the veteran's PTSD, the 
Board does acknowledge the veteran's complaints of persistent 
nightmares and memories of war, noted upon VA examination in 
August 2003 and in a September 2003 psychological 
examination.  At these times, the veteran has reported 
difficulty sleeping.  Specifically, the veteran reported 
insomnia and disturbed sleep.  Even so, a March 2005 primary 
care note reported all of the veteran's PTSD conditions to be 
stable.

The Board acknowledges the veteran's symptoms of hyper-
startle reaction.  At the VA and psychological examinations 
noted above, the veteran described himself as jumpy and 
indicated his startle response as literally hitting the floor 
when he hears loud noises.  Additionally, the veteran 
indicated his trouble in getting along with people and stated 
that other people upset him or get on his nerves.  

The evidence of record has an instance of flattened affect.  
In a September 2003 psychological evaluation, the staff 
psychologist noted that the veteran has quite a flat affect 
and he does not smile or exhibit a sense of humor.   

Furthermore, the Board notes the veteran's complaints of 
depression.  In a September 2004 primary care treatment note, 
psychological evaluation, the veteran was taking celexa for 
depression, but he reports that he stopped taking it in 
January as he did not need it any more.  At that visit, the 
veteran denied being depressed.  Then, in his substantive 
appeal, the veteran stated that he struggles to get through 
daily life and takes a daily dose citalopram for depression.  
However, a September 2005 depression screen showed negative 
results.  Overall, the veteran's depression has not been 
shown to be so pervasive or severe as to warrant the next-
higher 50 percent evaluation.

The Board also acknowledges a June 2003 treatment summary 
letter from M.E.B., a social worker.  In this letter, M.E.B. 
stated that she has been treating the veteran since May 2003 
to help him deal with his feelings of hopelessness and 
survival guilt.  Other problems noted in M.E.B.'s letter 
include severe depression, flashbacks, hypervigilance, 
isolation, emotional numbing, and sleep problems.  The letter 
stated that the veteran has been attending weekly therapy and 
PTSD Survivors Group sessions.  The social worker provided a 
GAF score of 45, indicating serious symptoms and social 
impairment.  However, the Board does not find the statements 
in M.E.B.'s letter to be probative.  For instance, M.E.B.'s 
GAF score of 45 is not consistent with the evidence of 
record.  As previously noted, a GAF score of 45 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals) or a serous impairment in social, occupational, or 
school functioning, none of which are demonstrated in 
M.E.B.'s letter or the evidence of record.  Furthermore, 
M.E.B. arrived at her conclusions without reviewing the 
claims folder or providing supporting clinical evidence.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993) (stating that the 
Board may discount medical opinions that amount to general 
conclusions based on history furnished by the veteran and 
that are unsupported by the clinical evidence); see also 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding 
that factors for assessing the probative value of a medical 
opinion include the physician's access to the claims folder 
and the thoroughness and detail of the opinion).  Where as, 
the Board finds the August 2003 examination to have a greater 
probative value because the VA examiner reviewed the claims 
folder and records from the VAMC in Kansas City, completed a 
full mental status examination, and provided a detail opinion 
supporting his rationale.

In determining that the veteran's PTSD is appropriately 
reflected by the current 30 percent evaluation, the Board 
further relies on the GAF score of 70 indicated upon VA 
examination in August 2003.  While a June 2003 letter from 
M.E.B. noted a GAF score of 45, indicating more serious 
symptoms, that statement did not discuss the complaints or 
findings relating to the veteran's PTSD in any detail.  See 
Prejean, 13 Vet. App. at 448-49 (stating that a factor for 
assessing the probative value of a medical opinion includes 
the thoroughness and detail of it).  As such, that June 2003 
GAF score of 45 is found to be less probative, for the 
reasons previously discussed, than the score of 70 recorded 
in August 2003.

In conclusion, the Board finds that the veteran's 30 percent 
disability rating for PTSD is appropriate over the entirety 
of the rating period on appeal.  The overwhelming majority of 
the criteria associated with the next-higher 50 percent 
evaluation for PTSD have not been demonstrated in the record.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

II.  Increased rating- bilateral hearing loss

Legal criteria

Rating Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2005).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss, which are described below.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever result provides the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 


Analysis

The pertinent medical evidence of record consists of a VA 
audiological examination conducted in August 2003.  This 
examination revealed the relevant pure tone thresholds, in 
decibels, as follows:  





HERTZ



1000
2000
3000
4000
RIGHT
15
25
60
65
LEFT
20
30
55
65

On the basis of the numbers shown above, the veteran's 
puretone threshold average for the right ear was recorded as 
41 decibels.  His puretone threshold average for the left ear 
was recorded as 43 decibels.  His speech recognition ability 
was 90 percent for the right ear and 88 percent for the left 
ear using the Maryland CNC speech recognition test.  

Applying the above audiological findings to the rating 
criteria for hearing impairment, the Board concludes that 
there is no basis for a rating assignment in excess of the 
currently assigned noncompensable evaluation at this time.  
Considering that the veteran's right ear manifests an average 
puretone threshold of no greater than 41 decibels, and no 
less than 90 percent speech discrimination, reference to 
38 C.F.R. § 4.85, Table VI, shows the veteran's right ear 
hearing loss to be Level II impairment.  

Moreover, considering that the veteran's left ear manifests 
an average puretone threshold of no greater than 43 decibels, 
and no less than 88 percent speech discrimination, reference 
to 38 C.F.R. § 4.85, Table VI, shows the veteran's left ear 
hearing loss to also be that of Level II impairment.  
Applying these results to Table VII, the veteran's disability 
evaluation is shown to be noncompensable.  

The Board notes that it has considered the provisions of 38 
C.F.R. § 4.86, but these provisions do not apply to this 
claim.  

In conclusion, the noncompensable evaluation currently 
assigned for the veteran's bilateral hearing loss accurately 
reflects his disability picture and a higher rating is not 
appropriate for any part of the rating period on appeal.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim that 
would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
bilateral hearing loss has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) is not warranted.  


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.

Entitlement to an initial compensable rating for bilateral 
hearing loss disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


